Name: 2005/572/: Commission Decision of 19 July 2005 amending Decision 2000/86/EC laying down special conditions governing imports of fishery products originating in China and repealing Decision 97/368/EC, as regards the competent authority and the model of health certificate (notified under document number C(2005) 2751) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: Asia and Oceania;  trade;  international trade;  fisheries;  tariff policy
 Date Published: 2005-07-23

 23.7.2005 EN Official Journal of the European Union L 193/37 COMMISSION DECISION of 19 July 2005 amending Decision 2000/86/EC laying down special conditions governing imports of fishery products originating in China and repealing Decision 97/368/EC, as regards the competent authority and the model of health certificate (notified under document number C(2005) 2751) (Text with EEA relevance) (2005/572/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (1), and in particular Article 11 (1) thereof, Whereas: (1) In Commission Decision 2000/86/EC (2), the State Administration for Entry/Exit Inspection and Quarantine (CIQ SA) is identified as the competent authority in China for verifying and certifying compliance of fishery and aquaculture products with Directive 91/493/EEC. (2) Following a restructuring of the Chinese administration, the competent authority has changed to the General Administration for Quality Supervision, Inspection and Quarantine (AQSIQ). (3) That new authority is capable of effectively verifying the application of the rules in force. (4) The AQSIQ has provided official assurances on compliance with the standards for health controls and monitoring of fishery and aquaculture products as set out in Directive 91/493/EEC and on the fulfilment of hygienic requirements equivalent to those laid down in that Directive. (5) Decision 2000/86/EC should therefore be amended accordingly. (6) It is appropriate for this Decision to be applied 45 days from the date of its publication in the Official Journal of the European Union thereby providing for the necessary transitional period. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2000/86/EC is amended as follows: 1. Article 1 is replaced by the following: Article 1 The General Administration for Quality Supervision, Inspection and Quarantine (AQSIQ) shall be the competent authority in China for verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/493/EEC. 2. Article 3(2) is replaced by the following: 2. Certificates must bear the name, capacity and signature of the representative of the AQSIQ and the latters official stamp in a colour different from that of other endorsements. 3. Annex A is replaced by the text in the Annex to this Decision. Article 2 This Decision shall apply from 6 September 2005. Article 3 This Decision is addressed to the Member States. Done at Brussels, 19 July 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 15. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 26, 2.2.2000, p. 26. Decision as amended by Decision 2000/300/EC (OJ L 97, 19.4.2000, p. 15). ANNEX ANNEX A HEALTH CERTIFICATE for fishery products from China and intended for export to the European Community, excluding bivalve molluscs, echinoderms, tunicates and marine gastropods in whatever form